Fourth Court of Appeals
                                  San Antonio, Texas
                                          July 25, 2018

                                      No. 04-18-00501-CV

                                     Cecilia A. SANCHEZ,
                                            Appellant

                                                v.

                         Vicky Brigida ESQUIVEL & Javier Esquivel,
                                         Appellees

                                  Val Verde County, Texas
                                  Trial Court No. SC18-009
                      Honorable Jim Bob Barrera Senior, Judge Presiding


                                         ORDER
        Appellant filed a notice of appeal in this court seeking to appeal a judgment entered by a
justice court. This court does not have jurisdiction to consider a direct appeal from a justice
court. See TEX. R. CIV. P. 506 (providing for appeal to county court). It is therefore ORDERED
that appellant show cause in writing within fifteen days from the date of this order why this
appeal should not be dismissed for lack of jurisdiction.


                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of July, 2018.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court